Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 1 of 22
Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 2 of 22
Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 3 of 22
Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 4 of 22
Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 5 of 22
Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 6 of 22
Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 7 of 22
Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 8 of 22
Case 18-50001-5-mcr   Doc 48    Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document     Page 9 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 10 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 11 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 12 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 13 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 14 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 15 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 16 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 17 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 18 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 19 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 20 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 21 of 22
Case 18-50001-5-mcr   Doc 48     Filed 12/20/19 Entered 12/20/19 16:15:20   Desc Main
                               Document      Page 22 of 22
